DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the compressible rod” as recited in claim 10 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Betesh (US 2013/0193093 A1) in view of Dresser (US 2017/0096324 A1).

Referring to claim 1.  Betesh discloses a storage and dispensing system (dispenser as shown in Figure 1A) for beverage accessories (112), comprising: 
a planar base (bottom of 150), a pod storage container (housing of 130), 
the pod storage container (housing of 130) comprising at least one sidewall (186; Figure 18) disposed orthogonally to a top surface of the planar base (top surface of bottom of base 50; Figure 18); 
the pod storage container (housing of 130) further comprising a pod channel (pod channel 126 at the dispensing end of housing; Figure 1) sized to receive a single pod (122; see Figure 1A);


Betesh does not disclose the storage and dispensing system comprising a plurality of accessory dispensing channels and each of the plurality of accessary dispensing channels sized to receive a portion of at least one drinking accessary.

Dresser discloses an automated beverage dispensing apparatus wherein a storage and dispensing system (10) comprises a plurality of accessory dispensing channels (92a,92b and 92c) and each of the plurality of accessary dispensing channels (92a,92b and 92c) sized to receive a portion of at least one drinking accessary (cups 15 are partially disposed in the corresponding channels 92a,92b and 92c; Figure 1) wherein the beverage dispensing apparatus further comprises a beverage dispenser (14) for use with the provided cups.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Betesh to include a plurality of accessory dispensing channels sized to receive a portion of at least one drinking accessary cup as taught by Dresser because providing beverage cups along with beverage pod would provide a user improved convenience of having cups disposed near a beverage pod dispenser. 

Referring to claim 2.  Betesh in view of Dresser discloses a storage and dispensing system (dispenser as shown in Figure 1A) for beverage accessories (112); 
wherein the planar base (bottom of 150) further comprises a cutout (see cutouts disposed on the left and right sides of the planar base 150; Figure 5) disposed on a bottom surface (on bottom surface of 150; Figure 5) thereof.

Referring to claims 3 and 14.  Betesh in view of Dresser discloses a storage and dispensing system (dispenser as shown in Figure 1A) for beverage accessories (112);
wherein the sidewall (186; Figure 18) comprises an annular shape (corner edges of the side walls 186 comprise annular shape; Figure 2).

Referring to claim 4.  Betesh in view of Dresser discloses a storage and dispensing system (dispenser as shown in Figure 1A) for beverage accessories (112);
	wherein a top surface of a pod storage floor (top surface of floor wall 188; Figure 18) comprises evenly spaced ridges (ridges 140; Figure 18).

Referring to claim 11.  Betesh in view of Dresser discloses a storage and dispensing system (dispenser as shown in Figure 1A) for beverage accessories (112);
wherein an accessory dispensing channel (92a,92b and 92c) diameter is larger than a drinking accessory diameter (the channel diameter is larger than the diameter of the cups hence the cup stack is disposed within the accessory channel).

Referring to claim 13.  Betesh discloses a storage and dispensing system (dispenser as shown in Figure 1A) for beverage accessories (112), comprising: 
a planar base (bottom of 150), a pod storage container (housing of 130), 
the pod storage container (housing of 130) comprising at least one sidewall (186; Figure 18) disposed orthogonally to a top surface of the planar base (top surface of bottom of base 50; Figure 18); 
wherein a sidewall (186; Figure 18) height progressively decreases from a higher rear sidewall surface (height of side wall 186 positioned in at a rear portion of the dispenser is at a higher elevation; Figure 4) to a lower front sidewall surface (height of side wall 186 positioned in at a front portion of the dispenser is at a lower elevation; Figure 4);
the pod storage container (housing of 130) further comprising a pod channel (pod channel 126 at the dispensing end of housing; Figure 1) sized to receive a single pod (122; see Figure 1A);
a gate (restricting members 133; Figure 6) disposed on a terminal end (dispensing end of 126) of the pod channel (pod channel 126 at the dispensing end of housing; Figure 1).

Betesh does not disclose the storage and dispensing system comprising a plurality of accessory dispensing channels and each of the plurality of accessary dispensing channels sized to receive a portion of at least one drinking accessary.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Betesh to include a plurality of accessory dispensing channels sized to receive a portion of at least one drinking accessary cup as taught by Dresser because providing beverage cups along with beverage pod would provide a user improved convenience of having cups disposed near a beverage pod dispenser. 

Referring to claim 15.  Betesh in view of Dresser discloses a storage and dispensing system (dispenser as shown in Figure 1A) for beverage accessories (112);
wherein a pod storage floor height (top surface of floor wall 188 height disposed in the rear of the dispenser; Figure 18) progressively decreases (see Figure 4) from a higher rear surface to a lower front surface (top surface of floor wall 188 height disposed in the front of the dispenser; Figure 18).

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Betesh (US 2013/0193093 A1) in view of Dresser (US 2017/0096324 A1) and further in view of Bryson (US 2017/0164762 A1).

Referring to claim 5.  Betesh in view of Dresser do not disclose the gate comprises a pair of flexible tabs.
Bryson discloses a merchandiser (10; Figure 3) wherein the gate (tab 82 of member 26; Figure 10) comprises a pair of flexible tabs (82).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Betesh in view of Dresser to include the gate as comprising a pair of flexible tabs as taught by Bryson because a pair of flexible tabs provided as a gate member would allow the articles to be removed through the opening between the tabs in a perpendicular direction to the front face of the tabs thus provide for easier removal of the articles from the dispenser.

Referring to claim 6.  Bryson discloses a merchandiser (10; Figure 3) wherein the gate (tab 82 of member 26; Figure 10) is hingedly connected (finger elements 82 and hingedly flexible) to the pod storage container (10).

Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Betesh (US 2013/0193093 A1) in view of Dresser (US 2017/0096324 A1) and further in view of Terashima (US 5,673,814 A1).

	Referring to claims 7 and 16.  Bryson in view of Dresser do not disclose the plurality of accessory dispensing channels is spring biased towards a dispensing position.
Terashima discloses an element pressing mechanism (10; Figure 3) for a cartridge wherein the accessory dispensing channel (interior of 10) is spring (18; Figure 4) biased towards a dispensing position (front of the cartridge).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Betesh in view of Dresser to include the plurality of accessory dispensing channels as comprising a spring biased towards a dispensing position as taught by Terashima became a biasing spring would assure the articles remain biased toward the dispensing end of the channel thus every last article is removable from the dispenser.

	Referring to claim 8.  Terashima discloses an element pressing mechanism (10; Figure 3)
wherein each of the accessory dispensing channels (interior of 10) further comprise a rod (17; Figure 4) attached to spring (18), wherein the rod (17) is spring biased towards a dispensing position (front of the cartridge).

Referring to claim 9.  Terashima discloses an element pressing mechanism (10; Figure 3)


Referring to claim 10.  Terashima discloses an element pressing mechanism (10; Figure 3) 
wherein a spring (18) is disposed around a compressible rod (rod members 19 and 17 are compressible; Figure 4), the compressible rod (rod members 19,17) spring (18) biased towards a dispensing position (front of the cartridge).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Betesh (US 2013/0193093 A1) in view of Dresser (US 2017/0096324 A1) and further in view of House (US 4,033,478).

Referring to claims 12 and 17.  Betesh in view of Dresser do not disclose the accessory dispensing channel further comprises a lip sized and configured to engage a perimeter of a brim of a drinking accessory.
	House discloses a cup dispenser wherein the accessory dispensing channel (10; Figure 1) further comprises a lip (20; Figure 3), the lip (20) sized and configured to engage a perimeter of a brim of a drinking accessory (members 20 engage the brim of the next to be dispensed cup; see Figure 2).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Betesh in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651